Citation Nr: 0017084	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the evidence is new and material to reopen a 
claim to entitlement to service connection for bilateral 
hearing loss.

2.  Whether the evidence is new and material to reopen a 
claim to entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  This appeal arises from a September 1998 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  


REMAND

The RO, by rating decision dated in July 1997, denied service 
connection for hearing loss and tinnitus.  The veteran did 
not file a timely appeal following appropriate notice, and 
that decision became final.  To reopen the claims, the 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

When the claims were denied in July 1997, the evidence of 
record showed that the veteran participated in combat during 
service in World War II, and that VA audiology testing in 
June 1997 indicated current bilateral hearing loss by VA 
standards.  What was missing, and what must be submitted to 
constitute new and material evidence to reopen the claim, is 
medical evidence of a nexus between the current hearing loss 
and/or tinnitus and the veteran's inservice noise exposure.  

The veteran has submitted a letter dated in December 1998, 
from Glen P. McCormick, the Audiologic Service Officer of the 
Korean War Veterans Association, which stated that 
"audiologists at the [VAMC West Palm Beach] concluded that 
[the veteran] appeared to them to deserve service connection 
for both hearing loss and tinnitus."  

The only record in the claims folder from that VAMC is a one 
page audiology report dated in June 1997 which does not 
contain any diagnosis or conclusions related to the veteran's 
claimed disabilities.  However, if the evidence referred to 
by Mr. McCormick exists, it may serve to constitute new and 
material evidence to reopen the veteran's claims.

The Court has held that VA is obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application, and that when a veteran has made an 
application to reopen a claim and the Secretary is on notice 
of evidence which may prove to be new and material but has 
not been submitted with the application, the Secretary has a 
duty under section 5103 to inform the claimant of the 
evidence that is necessary to complete the application.  
Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, since the evidence in question involves VA 
medical evidence, VA has an obligation to obtain that 
evidence.  

In light of the above, the case is remanded to the RO for the 
following:

1.  The RO must contact the VAMC in West 
Palm Beach, Florida, and obtain all 
records pertaining to treatment of the 
veteran's hearing loss and/or tinnitus.  
Specifically, any and all records 
supporting the statement made in the 
December 1998 letter referred to above to 
the effect that "audiologists at the 
[VAMC West Palm Beach] concluded that 
[the veteran] appeared to them to deserve 
service connection for both hearing loss 
and tinnitus" must be obtained and 
associated with the claims folder.

2.  Following the above, the RO must 
determine whether evidence submitted 
since the July 1997 rating decision that 
denied service connection for bilateral 
hearing loss and tinnitus is new and 
material under the regulatory language of 
38 C.F.R. § 3.156(a) (1998).  See Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  
If the evidence is determined to be new 
and material, the RO should then 
determine whether the claim is well 
grounded, and, if so, adjudicate the 
claim on the merits.  In either case, the 
RO must then provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




